Citation Nr: 0408814	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  98-13 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a chronic skin 
disorder(s), to include Seborrheic dermatitis, nummular 
folliculitis and Schamburg's condition.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
January 1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the New 
Orleans, Louisiana, Department of Veterans (VA), Regional 
Office (RO), which, in pertinent part, denied service 
connection for the above-mentioned issues. 

In November 1999, the veteran testified at a hearing on 
appeal before the undersigned Veteran Law Judge at the RO 
(Travel Board hearing).  At that hearing, the veteran 
withdrew his claims for service connection for a burn scar of 
the right chest, ulcer with gastric reflux, sprain of the 
right thumb, left leg bruises and fracture, residuals of 
pneumonia, and positive reaction to tuberculosis skin test 
from appellate status.  They, along with the other service 
connection claims denied by the Board in a May 2003 decision, 
are no longer in appellate status and will not be discussed.

In May 2003, the Board remanded the two issues -- service 
connection for tinnitus and for a chronic skin disorder(s), 
to include Seborrheic dermatitis, nummular folliculitis and 
Schamburg's condition -- back to be RO for additional 
development.  The case is now before the Board for further 
consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  There is no competent medical evidence showing that the 
veteran's tinnitus is related to service.

3.  There is no competent medical evidence showing that the 
veteran's chronic skin disorder(s), to include Seborrheic 
dermatitis, nummular folliculitis and Schamburg's condition, 
is related to service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.655 (2003).

2.  A chronic skin disorder(s), to include Seborrheic 
dermatitis, nummular folliculitis and Schamburg's condition, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.655 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) and the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA) were enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) (codified at 38 U.S.C.A. §§ 1116, 1117, 1118 (West 
2002)).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The VEBEA, in pertinent part, provides a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era and modified the circumstances under 
which certain diseases manifest to a compensable degree after 
discharge by Vietnam Era veterans would be considered service 
connected, even in the absence of evidence of such disease in 
service.  See 38 U.S.C.A. § 1116 (West 2002).

The Board finds that, as the revised version of 38 U.S.C.A. § 
5107 in the VCAA eliminates the "well-grounded claim" 
requirement of 38 U.S.C.A. § 5107 (West 1991) and the 
provisions of the VEBEA providing a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era, they are, therefore, applicable law.  
38 U.S.C.A. § 5107 (West 2002).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the service-connection claims 
that are the subject of this decision have been properly 
developed as service personnel and available medical records, 
VA medical records, and December 1996 VA examination reports 
have been associated with the file.

With regard to the RO's compliance with the April 2000 and 
May 2003 Board remand instructions, the Board notes that the 
RO was instructed to, and did in a June 2003 letter, ask the 
veteran to furnish signed authorizations for release of 
treatment records from the Bayne Jones Hospital at Fort Polk 
and the Barksdale Air Force Base (AFB) Hospital so that they 
could be associated with the claims file.  The veteran signed 
the authorizations.  In compliance with the April 2000 
remand, the RO requested medical records not only from the 
Fort Polk and Barksdale AFB hospitals but also from the 
Shreveport, Louisiana VA Medical Center (VAMC).  However, 
both the Fort Polk and the Barksdale AFB hospitals replied 
that they had no medical records for the veteran.  The RO 
informed the veteran that its efforts have been unsuccessful 
in a May 2001 letter.  In August 2002, VA treatment records 
for the period from December 1996 to December 2000 were 
received and added to the claims file.  In June 2000, the RO 
also made one final attempt to locate copies of the veteran's 
service medical records by contacting the National Personnel 
Records Center (NPRC), the Bureau of Naval Personnel in 
Washington, D.C., and the Naval Reserve Personnel Center in 
New Orleans.  The responses indicate that the veteran's 
medical records never reached the Naval Reserve Personnel 
Center or the NPRC.  In a June 2003 letter, the RO asked the 
veteran to identify all health care providers that had 
treated him for tinnitus or any skin disorder from January 
1982 and to sign authorizations for release of information.  
The May 2003 Board remand informed the veteran that failure 
to cooperate by reporting for examination might result in the 
denial of his claims.  In August 2003, the veteran was 
informed that he had been scheduled for VA examination on the 
25th of that month.  In November 2002 and September 2003, the 
RO readjudicated the issues on appeal and issued supplemental 
statements of the case (SSOCs) in December 2002 and September 
2003.  Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's April 2000 and May 
2003 remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the service 
personnel records, service medical evaluation reports dated 
in February and October 1974, the hearing transcript, the 
various VA examination reports, and VA treatment reports, 
which evaluate the status of the veteran's health, are 
adequate for determining whether service connection for the 
various disorders is warranted.  

Under these circumstances, the Board finds that the VCAA does 
not mandate another examination for the issues discussed in 
this decision, particularly in light of the fact that the 
veteran failed to report for examinations scheduled in August 
2003 in order to assess the etiology of the claimed 
disorders.  Evidence and information received at this 
examination was expected to provide assistance to the 
veteran's case.  In order for VA to process claims, 
individuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of the evidence 
necessary to establish allowance of benefits.  See Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  In September 1997, 
the RO advised the veteran that it had been unable to locate 
his service medical records and asked him to provide copies 
of any that he might have.  In a September 1997 response, the 
veteran indicated that he had moved several times since 1982 
and his service medical records had been misplaced.  But he 
thought that either the Fort Polk or the Barksdale AFB 
hospitals might have them and indicated that he was receiving 
treatment at the Shreveport VAMC.  Where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  In a 
June 1998 statement of the case (SOC), two SSOCs, and a May 
2001 VCAA letter, the RO advised the veteran of what must be 
shown for service connection, notified him of the new duty to 
assist provisions of the VCAA, what VA would do and had done, 
and what he should do, and gave him 60 days to provide any 
additional comments or supporting information.  He did not 
respond.  Moreover, the Veterans Law Judge held the record 
open for 60 days in order for the veteran to obtain 
additional information, but nothing was received.  The Board 
observes that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board 
finds that the VA has obtained, or made reasonable efforts to 
obtain, all medical evidence, which might be relevant to the 
veteran's claims.  Accordingly, the Board finds that no 
further assistance to the veteran in acquiring medical 
evidence is required by statute.  38 U.S.C.A. § 5103A (West 
2002).

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2003) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that the Pelegrini decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, regarding the service-connection claims 
discussed in this decision, a substantially complete 
application was received in October 1996.  Thereafter, in a 
September 1997 rating decision, the RO denied the appellant's 
claims, prior to the enactment of the VCAA.  Only after this 
rating action was promulgated, and the Board remanded the 
case in April 2000 did the RO, in a letter to the veteran 
dated May 21, 2001 and two SSOCs, provide notice to the 
claimant regarding what information and evidence must be 
submitted by the claimant, what information and evidence that 
would be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claims.  In various letters, an SOC and two SSOCs, the RO 
also informed the appellant of what information and evidence 
is needed to substantiate his claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
420.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 421.  
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication notice 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
420.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the various notices the AOJ provided to the appellant 
in 2001, 2002 and 2003 were not given prior to the initial 
AOJ adjudication of the claims, the notice was provided by 
the RO prior to the transfer and recertification of the 
appellant's case to the Board following the Board's May 2003 
remand, and the content of those notices, along with the SOC 
and SSOCs, fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After notice was 
provided, the case was readjudicated and an SSOC was provided 
to the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  He even testified at a 
Travel Board hearing.  Therefore, not withstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The Board also observes that, in Pelegrini, the Court held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By various informational 
letters, an SOC and two SSOCs, and their accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

I.  Background

The veteran served on active duty from October 1962 to 
January 1982.  Since he served in the Republic of Vietnam 
from May 1970 to May 1971, he is considered a Vietnam Era 
veteran.  The service personnel records show that the veteran 
was awarded the following decorations and medals: Combat 
Action Ribbon, Navy Unit Commendation, National Defense 
Service Medal, Armed Forces Expeditionary Medal, two Good 
Conduct Medals, Vietnam Service Medal with four stars, 
Vietnam Campaign Medal, Battle Efficiency Award, and Sea 
Service Ribbon with one star.  

In January and February 1974, the veteran was hospitalized at 
the Naval Hospital in Jacksonville, Florida, for medical 
evaluation.  A February 1974 Medical Board evaluation report 
revealed, that on admission, the veteran's physical, 
neurological, and all indicated laboratory examinations were 
within normal limits.

At a December 1996 VA audio-ear disease examination, the 
veteran complained of a gradual decrease in hearing over the 
years with occasional ringing in both years, itching without 
pain or dirt.  General ear-nose-and-throat examination 
findings were normal with the exception of dirt in ear 
canals.  The diagnosis was tinnitus.

At a December 1996 VA skin examination, the veteran gave a 
history of periodic dermatitis over his feet, penis, under 
his arms, ankles, external ears, and chin since 1969 or 1970.  
The most recent episode over the penis was in 1972, when he 
had nummular dermatitis with pruritus and fine vesicle 
formation.  On examination, the veteran had dermatitis over 
his left medial ankle characterized by itching, redness, 
weeping and healing with post-inflammatory hyperpigmentation.  
There were post-inflammatory areas of hyperpigmentation over 
his anterior tibial area, where he had had dermatitis in the 
past.  Most recently, the veteran indicated that he had had 
dermatitis about his chin characterized by fine vesicles, 
erythema and itching.  The veteran also stated that he had 
erythema of the external ear canals characterized by scaling 
and pruritus.  The veteran indicated that if he started to 
treat the dermatitis early enough with cortisone, sometimes 
he could abort the dermatitis before it became eczematous.  
On examination, the veteran was found to have, and was 
diagnosed, with Seborrheic dermatitis of the external ears, 
active and chronic; nummular folliculitis of the chin, 
periodically active; and localized Schamburg's condition of 
the left medial ankle, periodic pruritus and eczematous 
changes, inactive at the present time except for post-
inflammatory hyperpigmentation.

VA treatment records dated from December 1996 to December 
2000, and received in October 2002, show individual and group 
therapy for alcohol dependence, mixed personality disorder 
and dependent narcissistic traits and treatment for tooth 
pain because a filling came out.  There was no treatment for 
any of the disorders in issue.

At a November 1999 Travel Board hearing, the veteran 
testified that he had been stationed in Vietnam where he was 
an assistant craftmaster on YFU-80s, naval support facility 
barges.  He indicated that as a signalman he was exposed to 
acoustic trauma on a ship's bridge deck that was right above 
the hull of the gun, which fired over 10,000 rounds during a 
7-month cruise.  The veteran testified that he had almost 
constant ringing in his ears, that when he watched TV he 
wanted it louder than most people did, and that when he was 
around something really noisy it gave him headaches.  He 
admitted that he was never told that he had a hearing problem 
in service.  The veteran testified that a military doctor, on 
one occasion, indicated that his ears needed cleaning and 
asked him if he had been to Vietnam.  When he told him yes, 
the doctor seemed to associate his ear condition with a 
fungus that he might have picked up in Vietnam.  He indicated 
that his ears would flake and have dry skin patches, not just 
wax, and that he would get reddish skin patches around the 
eyebrows and skin blotches on his arms and hands for which he 
received treatment in service.  Since leaving service, the 
veteran has continued to have skin conditions and uses a 
cortisone cream for treatment.  He testified that he didn't 
have a private doctor and had not had medical treatment in 
years.  The veteran indicated that while in Vietnam he would 
get heat rashes but admitted that no doctor had ever told him 
he had chloracne.  

In May 2003, the Board, in pertinent part, denied the 
veteran's claims for hearing loss and chloracne on the 
merits.

II.  Legal Criteria Relating to Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

III.  Analysis

A.  Tinnitus

Although a December 1996 VA audio-ear disease examiner 
diagnosed the veteran with tinnitus more than 14 years after 
service, the record does not contain a medical opinion 
relating the veteran's tinnitus to service.  In compliance 
with the May 2003 Board remand, the RO scheduled the veteran 
for another examination in August 2003 in order to assess the 
etiology of the veteran's tinnitus.  Evidence and information 
received at this examination was expected to provide 
assistance to the veteran's case; however, the veteran failed 
to report to this examination.  When the veteran fails to 
report for an examination in conjunction with an original 
claim, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655.  As noted, the evidence currently 
of record does not support a conclusion that the veteran's 
tinnitus originated in service.  The Court has held that 
although VA is required by statute and case law to assist 
veterans in the development of claims, the veteran must do 
more than passively wait for assistance.  See Wood, 1 Vet. 
App. at 193.  The veteran was provided an opportunity to 
submit additional evidence by appearing for an examination, 
he did not do so.

The only remaining evidence in support of the veteran's claim 
is his testimony and statements and those of his 
representative, which are insufficient to establish service 
connection.  They, as laypersons, with no apparent medical 
expertise or training, are not competent to comment on the 
presence, or etiology, of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 Vet. App. at 
494-95.  The veteran alleges that that he was exposed to 
acoustic trauma in service and testified that a military 
doctor, on one occasion, indicated that his ears needed 
cleaning and asked him if he had been to Vietnam.  When the 
veteran told him yes, the doctor seemed to associate his ear 
condition with a fungus that he might have picked up in 
Vietnam.  The Court has held that a lay person's account of 
what a medical professional purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Thus, the Board finds that there is no competent medical 
evidence of record linking the veteran's tinnitus to service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against service connection for tinnitus.  
Therefore, the claim for service connection is denied.

B.  Skin Disorder

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era 
(from January 9, 1962 to May 7, 1975), and has one of the 
following diseases, that disease shall be considered to have 
been incurred in or aggravated by such service, 
notwithstanding that there is no record of evidence of such 
disease during the period of such service.  The diseases 
include Non-Hodgkin's lymphoma, Hodgkin's disease; multiple 
myeloma; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e), 3.313 (2003).  The diseases listed above must 
become manifest to a degree of 10 percent or more at any time 
after service.  The VEBEA also provides for presumptive 
service connection for chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy, but they must become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  Id.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (Jan. 4, 
1994); see also 61 Fed. Reg. 41,442-49 (Aug. 8, 1996); 68 
Fed. Reg. 27,630-41 (May 20, 2003).

The evidence indicates that the veteran served in the 
Republic of Vietnam during the Vietnam Era.  The veteran 
claims that he has a skin disorder, secondary to exposure to 
herbicides.  Initially, the Board notes that, the veteran 
testified that no doctor has diagnosed him with chloracne, a 
condition for which a causal relationship to herbicide 
exposure has been established.  Although the veteran served 
in the Republic of Vietnam during the Vietnam Era, see 38 
C.F.R. 
§ 3.313, there is no medical evidence of record showing a 
disability for which a causal relationship has been 
established.  Thus, as such, in May 2003, the Board denied 
his claim for presumptive service connection for claimed 
chloracne, secondary to exposure to herbicides.  The Board 
also denied service connection for claimed chloracne on a 
direct basis.

The Board has considered the veteran's assertions that he 
suffers from a skin disorder related to herbicide exposure.  
However, being a layman, he is not competent to give an 
opinion regarding medical causation or diagnosis, and his 
statements on such matters do not establish service 
connection.  Espiritu, 2 Vet. App. at 494-95.  Therefore, as 
a matter of law, the veteran cannot receive the benefit of a 
rebuttable presumption that he has a skin disorder that was 
caused by exposure to herbicides.  To the extent the law is 
dispositive of an issue on appeal, the claim lacks legal 
merit.  Sabonis v. Brown, 6 Vet. App. 427, 430 (1994).

Notwithstanding the foregoing analysis, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 
1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), do not 
preclude establishment of service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom Ramey v. Gober 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).  Thus, the veteran could 
establish service connection directly.  

On examination in December 1996, the veteran was diagnosed 
with Seborrheic dermatitis of the external ears, active and 
chronic; nummular folliculitis of the chin, periodically 
active; and localized Schamburg's condition of the left 
medial ankle, periodic pruritus and eczematous changes, 
inactive at the present time except for post-inflammatory 
hyperpigmentation.  The record does not contain a medical 
opinion relating any of the veteran's various diagnosed skin 
disorders to service.  Mere recitation of the veteran's self-
reported lay history by a VA examiner does not constitute 
competent medical evidence of diagnosis or causality.  
LeShore v. Brown, 8 Vet. App. 406 (1996).  Thus, a nexus 
between any skin disorder and service connection is not 
established.  See 38 C.F.R. § 3.303.  In August 2003, the RO 
scheduled the veteran for another examination in order to 
assess the etiology of the veteran's skin disorders.  As 
noted earlier, when the veteran fails to report for an 
examination in conjunction with an original claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655.

The only remaining evidence in support of the veteran's claim 
is his testimony and statements and those of his 
representative, which are insufficient to establish service 
connection.  See Grottveit, 5 Vet. App. at 93.  The veteran 
testified that his ears would flake and have dry skin 
patches, not just wax, and that he would get reddish skin 
patches around the eyebrows and skin blotches on his arms and 
hands for which he received treatment in service.  He also 
indicated that while in Vietnam he would get heat rashes.  
Since leaving service, the veteran reported continuing skin 
conditions and the use of a cortisone cream for treatment.  
The veteran testified that he had not had medical treatment 
in years.  Thus, the Board finds that the preponderance of 
the evidence is against service connection for a skin 
disorder.  Therefore, the claim for service connection is 
denied.

The Board considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
appellant's claims; the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.

Service connection for a chronic skin disorder(s), to include 
Seborrheic dermatitis, nummular folliculitis and Schamburg's 
condition, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



